Citation Nr: 1043158	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent 
for a lumbar spine disability.  

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and a panic 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from July 1990 to November 1990, 
June 1991 to August 1993, and May 1997 to May 1999.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  Although the Veteran 
initially requested a videoconference Board hearing, she failed 
to report for this hearing when it was scheduled in October 2010.  
Thus, her Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2010).

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on her part.


FINDING OF FACT

The Veteran's lumbar spine disability does not result in 
ankylosis, restriction of flexion to less than 40 degrees, 
neurological deficit, or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for 
a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5237 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letters 
dated in July 2004 and March 2006.  Additionally, VA has obtained 
service treatment records, assisted the appellant in obtaining 
evidence, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  VA also afforded the appellant 
physical examinations which are adequate for ratings purposes:   
the examiners elicited medical histories from the Veteran and 
conducted the appropriate examination, and the Veteran has not 
contended that either examination was inadequate or that her 
condition has changed (i.e. worsened) since the 2008 examination 
was conducted.  The Board acknowledges that the 2004 examiner did 
not review the claims file.  Nonetheless, the Board finds the 
August 2004 VA examination adequate.  The VA examiner elicited a 
medical history from the Veteran, which was consistent with that 
contained in the claims folder; hence, consideration of the 
current disability status was made in view of the Veteran's 
medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As 
this matter is a claim of increase rather than of service 
connection, and as the Veteran provided a medical history which 
was an adequate substitute for a review of the medical record, 
the Board finds that the examination was adequate for rating 
purposes:  it was based upon consideration of the Veteran's prior 
medical history and, as noted above, described the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007).  Thus, the Board finds VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Increased Rating

The Veteran contends that a higher rating is warranted for her 
lumbar spine disability.  She reports that she has "crippling" 
pain and spasm, constant moderate (5/10) pain, and flare-ups of 
severe (10/10) pain at least six days each month.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 
4.14.  While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held, however, that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The Veteran's lumbar spine disability is rated under the General 
Rating Formula for the Spine (Formula).  The Formula provides a 
rating in excess of 20 percent for unfavorable ankylosis, 
favorable ankylosis, or limitation of forward flexion to 30 
degrees or less.  The proper rating under the Formula is 
determined without regard to symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The appropriate 
rating for limitation of motion is determined after consideration 
of functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A 
separate rating may be assigned for any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment.  See Formula, Note 1.  

VA treatment records dating from August 2003 to September 2008 
consistently reflect findings of palpable distal pulses, intact 
reflexes, normal motor strength, and intact sensation.  
Additionally, a June 2004 VA treatment record reflects findings 
that the musculoskeletal system had normal range of motion and 
that the Veteran had normal gait and strong leg resistance 
bilaterally, and an August 2008 VA treatment record reflects that 
the Veteran had a normal gait.   

A VA examination was conducted in August 2004.  The examination 
record reflects the Veteran's history of working as a teacher.  
She indicated that she had constant pain of approximately 4/10, 
which was increased with shifting gears in her car, walking more 
than 1/4 mile, ascending stairs, twisting, turning, bending, 
lifting more than 15 pounds, sitting longer than 30 minutes, and 
standing longer than 15 minutes.  She reported that she had 
flare-ups, lasting approximately 30 minutes, which were 
manifested by increased and radicular pain and spasm, two to 
three times a week.  She indicated that during a flare-up, she 
ceased all activity.  She denied any bladder or bowel changes.  
She estimated that she had lost approximately 20 days from work 
in the previous year because of her back problem, to include 
three days due to physician-prescribed bedrest.  The examiner 
noted that the Veteran was able to ambulate without assistance.  
The examiner also noted that the Veteran "frequently grimace[d], 
recoil[ed], and bec[a]me tremulous to active/passive examination 
and palpation throughout the examination."  
 
Examination showed the spine was midline without pelvic obliguity 
with the cervical, thoracic, and lumbar curves preserved.  There 
was some obscuration of normal landmark architecture as a result 
of body mass.  Gait was nonantalgic, out-toeing, and eggshell 
type.  The Veteran was diffusely tender to palpation in the mid- 
to lower lumbar regions with an increase in discomfort to the 
midline.  There was no spasm to palpation.  She was nontender to 
deep palpation and at the sciatic notches.  Directed active range 
of motion showed forward flexion to 45 degrees, extension to 15 
degrees, left lateral bending to 10 degrees, right lateral 
bending to 30 degrees, left rotation to 20 degrees, and right 
rotation to 30 degrees.  There was subjective pain throughout, 
increased at extremes of motion, especially with left lateral 
bending, rotation, and extension.  The examiner noted that the 
Veteran had "significantly greater range of motion when not 
under direct observation such as when moving about the 
examination room and mounting and dismounting the examination 
table."  Straight leg raising in the supine position to 15 
degrees elicited complaint of lumbar discomfort without radicular 
symptoms while seated straight leg raising to 90 degrees elicited 
no discomfort.  Goldthwait's and Lasegue's tests were negative.  
Lower extremity active range of motion was guarded throughout, 
particularly on the left.  Motor strength was 5/5 based primarily 
on resistance to passive range of motion with frequent break-
away, not specific to any muscle group.  Deep tendon reflexes 
were 1+ and symmetrical.  There was a subjective decrease to 
light touch in the right lateral thigh with distal sensation 
intact to light touch.  X-rays showed no significant abnormality.  
The examiner diagnosed the Veteran with low back strain without 
spasm or objective findings of radiculopathy.  The examiner noted 
that there was a significant functional overlay as indicated by 
3+/5 Waddell's nonorganic physical signs which precluded an 
accurate objective assessment of the current severity of the 
Veteran's condition and current degree of functional limitation.  

Another examination was conducted in September 2008.  The 
examination record reflects the Veteran's history of constant low 
back pain (approximately 4/10) with flare-ups of severe (10/10) 
back pain and migraines approximately two to three days a week, 
which rendered her unable to get out of bed.  She also reported 
having occasional spasm and radicular pain approximately once a 
week which lasted for 10 to 15 seconds.  She denied any 
physician-prescribed bed rest or emergency treatment for her 
lumbar spine disability within the last year.  She also denied 
bowel or bladder incontinence.  The examiner noted that the 
Veteran walked with a cane.  The Veteran reported that she was 
unable to walk unaided due to pain and difficulty with balance 
and that she was unable to bend over to pick things up off the 
floor.  She stated that she was able to perform all activities of 
daily living, except during a flare-up.  She stated that she was 
unable to work, but could not determine whether her inability to 
work was due to her low back pain or her migraines.  Examination 
revealed no gross abnormalities of the lumbar spine.  She had 
normal lumbar lordosis and thoracic kyphosis, and there was no 
physical evidence of scoliosis or other pathological curvature.  
Posture was normal.  Gait was antalgic on the left, and she 
walked with a cane in her right hand.  Muscles were well-
developed and symmetric.  There was no evidence of weakness, and 
the Veteran had full strength in flexion and extension.  There 
was no evidence of spasm.  Range of motion testing revealed 
flexion to 40 degrees with pain beginning after 15 degrees, 
extension to 15 degrees with pain beginning after 5 degrees, left 
lateral flexion to 15 degrees with pain beginning after 10 
degrees, "bilateral flexion" to 20 degrees with pain beginning 
after 10 degrees, "left lateral rotation to 20 degrees with pain 
beginning after 10 degrees," "left lateral rotation to 15 
degrees with pain beginning after 10 degrees, and right lateral 
rotation to 20 degrees with pain beginning after 5 degrees.  
There was no change in range of motion after repetition, and the 
examiner stated that he found no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance after repetition.  
Neurological examination revealed no sensory or motor deficits, 
normal muscle tone, intact reflexes, and negative straight leg 
raise bilaterally.  X-ray images revealed possible minimal 
scoliosis with degenerative changes of the sacroiliac joints.  
Magnetic resonance imaging (MRI) revealed mild degenerative disc 
disease.  The examiner diagnosed the Veteran with lumbar 
degenerative disc disease.  

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 20 percent for a 
lumbar spine disability during any portion of the rating period 
on appeal.  There is no finding of ankylosis.  The records 
indicate that the Veteran has range of motion in her spine.  
There is no spine fixation.  The records also do not indicate 
that the Veteran has flexion limited to 30 degrees or less.  
Although the Veteran has reported pain beginning at 15 degrees of 
motion, she is able consistently to continue flexion to at least 
40 degrees, including after repetition.  Thus, the Board finds 
that the Veteran's range of lumbar spine flexion is too 
significant to warrant a higher rating even after consideration 
of additional functional limitation due to factors such as pain, 
weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board has considered whether a separate rating is warranted 
pursuant to Note 1 of the General Rating Formula for Evaluating 
Spine Disabilities.  The record reflects consistently negative 
objective findings as to neurological deficits.  The Board 
acknowledges that the 2004 VA examination record documents 
subjective evidence of diminished sensation in the right thigh.  
Initially, the Board notes that the record is otherwise silent as 
to any diminished sensation, which suggests there is no chronic 
impairment of sensation.  Furthermore, even if the one history 
were sufficient evidence of an impairment of sensation, a 
separate rating would not be warranted because the record 
contains no suggestion of an associated objective neurological 
abnormality, as required by Note 1.  Thus, a separate rating is 
not warranted.  

Additionally, the Board has considered whether a higher rating is 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome (IVDS).  The Formula for Rating IVDS provides a rating 
in excess of 20 percent for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
in the previous 12 months.  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.  Although the record includes the Veteran's 
histories of flare-ups which render her unable to leave her bed, 
the evidence of record does not contain any evidence of doctor-
prescribed bedrest for the low back disability.  The Board 
acknowledges that the Veteran reported three days of doctor-
prescribed bedrest during her examination in 2004.  The treatment 
records do not corroborate this history, however.  Even if the 
Board were to accept the Veteran's history, standing alone, as 
sufficient evidence of incapacitating episodes, a rating in 
excess of 20 percent still would not be warranted because the 
evidence still would not indicate that the Veteran has had at 
least four weeks of doctor-prescribed bedrest in a 12-month 
period at any time during the appeal.  Consequently, a rating in 
excess of 20 percent is not warranted under the Formula for 
Rating IVDS.  

Further, the Board has considered whether extraschedular 
consideration is warranted based on the Veteran's report of 
occupational impairment secondary to her lumbar spine disability.  
The discussion above reflects that the symptoms of the Veteran's 
lumbar spine disability are contemplated by the applicable rating 
criteria.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as those 
provided by the regulations as "governing norms" is not 
required and referral for an extraschedular rating is 
unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered whether an inferred claim for a 
total disability rating based on individual unemployability 
(TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been 
raised.  The Board acknowledges that the Veteran is no longer 
employed.  She has indicated that she lost her employment because 
of her migraines, however, rather than her lumbar spine 
disability.  See August 2008 VA treatment record.  Additionally, 
she has never suggested that her employer disciplined her for any 
sick leave she took as a result of her lumbar spine disability or 
that she cannot do work because of her lumbar spine disability.  
Thus, the Board finds that Rice is inapplicable since there is no 
evidence of unemployability due to the lumbar spine disability.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 20 percent for a 
lumbar spine disability is denied.  


REMAND

Further development is needed on the claim of service connection 
for a psychiatric disorder.  The Veteran has reported that her 
depression and anxiety disorder are related to her service-
connected migraine headaches.  She has also reported that her 
depression onset in service.  Review of the record indicates that 
a VA examination was conducted and opinions obtained on this 
matter.  See January 2006 VA examination record.  The Board finds 
that the examiner did not adequately address whether the 
Veteran's depression onset in service and did not address whether 
the Veteran's anxiety disorder onset in service or is causally 
related to service or a service-connected disability.  The 
examiner's opinion, as it currently stands, is incomplete.  Thus, 
an addendum opinion, with sufficient rationale, should be 
obtained to determine if the Veteran's depressive and anxiety 
disorders began in service or are related to service, to include 
as secondary to service-connected migraine headaches.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (holding that, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service 
representative ask them to identify all VA 
and non-VA clinicians who have treated her 
for a psychiatric disorder since his 
separation from active service.  Obtain all 
VA treatment records which have not been 
obtained already.  Once signed releases are 
received from the Veteran, obtain all 
private treatment records which have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file and 
communicated to the Veteran.  

2.  Obtain a supplemental opinion from a VA 
clinician as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
depressive disorder, if diagnosed, was 
incurred in or aggravated by service, is 
related causally to service, or was caused 
or aggravated by service-connected migraine 
headaches.  The examiner(s) should review 
the claims file, including the January 2006 
VA examination report, and then opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that the Veteran's anxiety disorder, if 
diagnosed, was incurred in or aggravated 
by service, is related casually to service, 
or was caused or aggravated by service-
connected migraine headaches.  The claims 
file must be provided to the 
examiner(s) for review.  A complete 
rationale must be provided for any 
opinion(s) expressed.  

If, and only if, the examiner(s) determines 
that the Veteran should be scheduled for an 
updated VA examination, then schedule this 
examination.  A copy of any examination 
notice letter must be included in the 
claims file.  If an examination is 
scheduled and the Veteran reports for the 
examination, then the examiner(s) should 
provide the opinion(s) stated above.

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


